DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on July 16, 2021.  Claims 40 has been amended.  Claims 24-43 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 24-43 allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

32. (Currently Amended) The method of Claim 29, further comprising the steps of:
identifying the segment of audience member computers and the interface with a segment identifier included in a segment-targeting cookie;
storing the segment-targeting cookie in a memory associated with the audience member computer; and
transmitting content to the audience member computer based on the segment identifier.


Hamano discloses a system and method for providing advertisements to a wireless remote display terminal. The terminal may display Internet web sites and other data while a viewer is also watching a television channel or performing other tasks. For example, a home entertainment center can include a television and an additional remote display terminal. Viewers can access information related to the television program on the remote display terminal. When the remote display terminal is turned on, a personalized advertisement is displayed to the viewer during the initialization process. The advertisement revenues can help offset the cost of the remote terminal to the viewer. The advertisements can be targeted to particular users by matching the advertisements to personal information obtained by surveys, past viewing and Internet history or third party sources such as magazine subscriptions.
Eldering et al. US Publication 2007/0233571 A1 Targeting Ads to Subscribers Based on Privacy Protected Subscriber Profiles
Eldering discloses monitoring subscriber viewing interactions, such as television viewing interactions, and generating viewing characteristics therefrom. Generating at least one type of subscriber profile from at least some subset of subscriber characteristics including viewing, purchasing, transactions, statistical, deterministic, and demographic. The subscriber characteristics may be generated, gathered from at least one source, or a combination thereof. Forming groups of subscribers by correlating at least one type of subscriber profile. The subscriber groups may correlate to elements of a content delivery system (such as head-ends, nodes, branches, or set top boxes (STBs) within a cable TV system). Correlating ad profiles to subscriber/subscriber group profiles and selecting targeted advertisements for the subscribers/subscriber groups based on the correlation. Inserting the targeted 

The applicant’s invention discloses methods and apparatus for delivering content to an audience member via one or more mediums based on an audience member profile are disclosed. Profile data for audience members may be initially collected from an offline source, such as a registration or subscription database. The profile data may be stored in a dedicated database. The initial profile data may be supplemented periodically with data reflecting online activity by the audience member. The combined offline and online profile data may be used to group the audience members into segments. Audience member segments may be used to identify audience members who are targeted to receive like content. An audience member’s inclusion in a segment may be indicated by storing a segment-targeting cookie on the audience member computer. Content may be delivered to the audience member based on identification of the segment in the segment-targeting cookie.

Claim 1 is allowed because the best prior art of record Hamano and Eldering alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
associating the unique first digital identifier and the unique second digital identifier with a segment of audience member computers;
transmitting first content to the audience member computer via the first digital media server based on the association of the unique first digital identifier with the segment of audience member computers;
	transmitting second content to the interface with the second digital media server based on the association of the unique second digital identifier with the segment of audience member computers;



Claims 24-43 rejected under 35 U.S.C. 101 have been withdrawn.

Objections to claim 40 have been withdrawn.  

Claims 24-43 rejected on the ground of nonstatutory double patenting have been withdrawn.  

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under
35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a
technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet. Furthermore, the applicant's specification discloses the following advantages of the invention:  “Some known systems, however, are only adapted to receive information from a single source (e.g., registration information provided by the consumer). Other systems may receive information from multiple sources, but are unable to usefully combine information relating to the same consumer and communicate it to the necessary content delivery system. Thus, it may be desirable to have a system and method for delivering content that integrates with and aggregates data from various sources, including the underlying systems that deliver content to the consumer.” (paragraph 0005), “…It is an advantage of some embodiments of the present invention to efficiently collect and integrate consumer data from a variety of online and offline sources.” (paragraph 0007), and “…The preferences and behavior of the audience member within the network 400 may also be used to update the member’s profile within the system 10.  In this manner, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Notess, Greg R, The Internet in 1996, Information Today, December 1996
Notess discloses developments in Web browsers, multimedia technology and information content highlight the changing nature of the internet in 1996. Microsoft entered the Web browser market with its Internet Explorer, competing with Netscape's Navigator software. Java and JavaScript programming have expanded the browser capabilities to play multimedia. New search engines, such as Alta Vista and HotBot, have offer sophisticated searching methods to researchers. The Internet continues on course as the major online news event of 1996. To some degree, the Internet itself has moved a bit into the background while the information content and activities on the Web have become the primary news focus. You have probably heard stories of friends and relatives getting Internet accounts this past year, if they had not already done so. The awkward URL http"/syntax increased its presence in advertising, on television, on radio, in print, and in almost every other communication medium. While sites of popular interest, personal hobby, and commercial trade have increased 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682